Title: To James Madison from Phineas Stevens, 12 December 1812 (Abstract)
From: Stevens, Phineas
To: Madison, James


12 December 1812, Andover. Informs JM that for five years he successfully commanded an infantry company that included Revolutionary War veterans before requesting and obtaining an honorable discharge two years ago because his command was incompatible with his business. Since the declaration of war, his acquaintances have urged him to join the army. Has complied with their request and in one week has enlisted forty volunteers for one-year terms. Expects to fill the company in the next twelve days. Encloses “the invitation to the Soldiers to enlist” and, as he has set forth his feelings in that document, adds only that he offers his services “with diffidence … lest I should not be able to put in execution my good intentions.” Recommends “Liet. Natht. Stevens for the second Liet. & Charles Cummings Ensighn.” “The first Liet. is absent for … this reason I would defer the appointment untill his return.” Asks for these commissions at this time because the company wishes “to randezvouze one or two months before we march for Canady in order that we may not appear inferior to any company & we would wish that we may Randezvouze in Adover [sic] untill after the first Monday in April in that we may have an opportun[i]ty to endeavour to prevent the same obstical being thrown in the way of the General Government by having the same executive we hav had this year by our Constitutional Right’s.” His company wishes “to know the sum each man is to recieve for his uniform & when & where we are to recieve our armes? & whether we may draw our pay & rations from the time we Randezvouze? And whether detatched hav not the liberty of enlistment?”
